Citation Nr: 1113508	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-35 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling for instability (initial), and 10 percent disabling for patello-femoral syndrome.  

2. Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling for instability(initial), and 10 percent disabling for patello-femoral syndrome.  

3. Entitlement to service connection for a low back disability, to include as secondary to the service-connected bilateral knee disabilities.   

4. Entitlement to an earlier effective date for the grant of service connection for left knee instability.  

5. Entitlement to an earlier effective date for the grant of service connection for right knee instability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran served on active duty from December 1982 to June 1986.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA), Atlanta, Georgia, Regional Office (RO).  

In February 2011, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is associated with the claims folder.  

Here, it is noted that the September 2007 rating decision denied, inter alia, the Veteran's claims for service connection for a low back disability and entitlement to ratings in excess of 10 percent for left and right knee patella-femoral syndrome.  The September 2007 rating decision also established service connection (and separate ratings) for instability of the left and right knee.  In October 2007, a de novo review of the increased rating issues (i.e., patella-femoral syndrome of the left/right knee) was performed and a statement of the case (SOC) was contemporaneously issued.  In response to the October 2007 SOC and September 2007 rating decision, in November 2007, the Veteran submitted a timely substantive appeal (VA Form 9) with respect to the increased rating issues (patello-femoral syndrome and instability of both knees), and, at the same time expressed his disagreement with the RO's denial of his service connection claim for a low back disability, and the assignment of the effective date for service connection for instability of the right and left knee.  

Despite the Veteran's timely Notice of Disagreement in November 2007 as to the date assigned for service connection for left and right knee instability, the RO failed to issue a subsequent statement of the case.  Under the circumstances, the record clearly shows that the Veteran has effectively initiated an appeal from the September 2007 rating decision with respect to the EED issues.  As such, these claims must be remanded to the RO for issuance of a statement of the case (SOC). See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Finally, in the November 2007 VA Form 9, the Veteran also effectively submitted a timely NOD with respect to the denial for service connection for a low back disability.  The RO subsequently issued a SOC in February 2010.  In September 2010, the Veteran submitted a VA Form 9 with respect to the back issue.  Here, the Board acknowledges that the Veteran's substantive appeal was untimely.  However, in a recent decision, the Court of Appeals for Veterans Claims (Court) held that a substantive appeal is not a jurisdiction-conferring document. Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that the VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly).  In accordance with the Court's holding in Percy, the Board waives the filing of a timely substantive appeal with respect to the low back disability claim and finds that it has jurisdiction over this issue.  This was likewise expressed during the February 2011 hearing before the undersigned at which time testimony for the low back disability claim was elicited.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

1. Manlincon Issues - Earlier Effective Dates

As discussed in the "INTRODUCTION" portion of this remand, the RO failed to issue a statement of the case with respect to the issues of: (1) entitlement to an earlier effective date for the grant of service connection for right knee instability; and (2) entitlement to an earlier effective date for the grant of service connection for left knee instability, despite the Veteran's timely NOD.  As such, these claims must be remanded to the RO for issuance of an SOC. See Manlincon, supra.  The Veteran also must be given an opportunity to perfect an appeal to the Board concerning this issue by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement). See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

2. Increased Rating Claims - Left and Right Knee 

The Veteran asserts that his service-connected left and right knee disabilities are more disabling than currently evaluated.  The Board observes, however, that there is simply not enough recent medical evidence of record in order to properly address the Veteran's contentions regarding increased symptomatology.  

He was last afforded a VA examination in 2007, nearly four years ago.  The Veteran recently testified in February 2011 that the instability (of the right knee in particular) and arthritic components of his service-connected knee disabilities have significantly increased in severity since that time.  Notably, he is separately service-connected for instability of each knee at 10 percent under Diagnostic Code 5257, and for arthritis/patella-femoral syndrome of each knee at 10 percent under hyphenated Diagnostic Code 5257-5010.  

While there is recent X-ray evidence showing mild degenerative changes of the right and left knee, there are no objective findings of record with respect to pain, range of motion, or instability/locking.  Therefore, the Board finds that current orthopedic examinations are necessary. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

3. Entitlement to Service Connection For a Low Back Disability, Secondary to Service-Connected Knee Disabilities   

The Veteran contends that he has a low back disability that is either caused or aggravated by his service connected left and/or right knee disabilities.  At his February 2011 hearing before the undersigned, the Veteran testified that his right knee gives way and causes him to fall, thereby aggravating his back. See Hearing Transcript, p. 13.  He also testified that he has had back problems for several decades and that he has sustained several post-service work related injury to his back which required two subsequent surgeries - one in 1993 (L4-L5 discectomy) and again in 2001/2004 (fusion).  More recently, he stated that his knee gave out and caused him to fall backwards onto a lawn mower, and in July 2010, his right knee gave out again and he fell down several steps, landing on the basement floor. See Hearing Transcript, pp. 33-35. 

VA treatment records show that he is currently being treated for chronic low back pain.  The record also indicates that he is in receipt of Social Security Administration (SSA) benefits as of 2007 for disabilities relating to his knees and back (Note: those records are not contained in the claims file, but must be obtained upon remand as directed below).  Further, the Veteran underwent a VA examination (QTC) in May 2007.  At that time, the examiner opined that the low back disability (diagnosed as chronic back pain) was at least as likely as not due to bilateral patella-femoral syndrome.  His reasoning was based upon the Veteran's report of falling on his back subsequent to his knees giving out.  Conversely, in February 2010, a VA examiner found that the Veteran's low back disability was not a result of the or secondary to his service-connected bilateral knee disability.  Rather, he concluded that the back condition began in 1990 (after falling on his back), with additional stressful activities over the years, and another fall in 2004.  Unfortunately, neither the 2007 nor 2010 QTC/VA opinions are adequate to determine whether the Veteran's low back disability is caused or aggravated by his service-connected knee disabilities.  Indeed, the 2007 examiner provided little rationale for his findings, while the 2010 examiner failed to physically examine the Veteran in conjunction with his assessment.  Moreover, while both examiner addressed direct causation, neither examiner commented upon the resulting level of aggravation, if any.  

Finally, it is important to point out at this juncture that back pain is not in and of itself a disability. See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury incurred during service, the basic compensation statutes cannot be satisfied).  However, in light of the Veteran's testimony, the documented post-service back surgeries, and further considering May 2007 QTC and February 2010 VA medical assessments outlined above, the Board finds that the Veteran should be afforded another VA examination to determine whether any current back disability was is secondary to his service connected knee disabilities.  

4.  SSA Records

Lastly, at his February 2010 hearing, the Veteran indicated that he is in receipt of SSA benefits for disabilities relating to his knees and back.  

VA's duty to assist includes obtaining medical documentation from SSA, pursuant to 38 C.F.R. § 3.159(c)(2). See Baker v. West, 11 Vet. App. 163, 139 (1998) (SSA records must be obtained when the Veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  The SSA should be contacted, and any records associated with the grant of disability benefits should be requested. 

Accordingly, the case is REMANDED for the following action:


1. The AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied.  The letter is to include proper notice of the information and evidence needed to substantiate a secondary service connection claim under 38 C.F.R. § 3.310 (2010).  

2. SSA should be contacted, and all SSA records associated with the grant of disability benefits to the Veteran should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3. Issue the Veteran a statement of the case with respect to the issue of entitlement to an earlier effective date for the grant of service connection for right knee instability, and entitlement to an earlier effective date for the grant of service connection for left knee instability.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this matter to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

4.  Schedule the Veteran for the appropriate VA examination to determine the present severity of the service-connected left and right knee disabilities.  The examination report should include a detailed account of all right and left knee pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should:

(a) Conduct range of motion studies of the left and right knee including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination.

(b) State whether the Veteran has ankylosis, subluxation, and/or instability of the right and left knee.

A rationale for all opinions must be provided.  The claims file must be reviewed in conjunction with the examination.

5. The Veteran should be afforded a VA spine examination.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for a thorough review of the case.  A notation to the effect that this record review took place must be included in any report.

Following review of the claims file and an examination of the Veteran, the orthopedist should opine as to the following: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's low back disability was caused by his service- connected bilateral knee disabilities?

(b) Is it at least as likely as not that the Veteran's low back disability was aggravated by his service-connected bilateral knee disabilities?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

If the etiology of the claimed back disorder is attributed to multiple factors/events (i.e., post-service work-related injuries, etc), the examiner should specify which symptoms and diagnoses are related to which factors or events.  Opinions should be provided based on the results of a review of the medical and lay evidence of record, results of a thorough examination, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

If the Veteran is found not to have a current low back disability, the examiner should so state.  

6. The RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the claims for an increased rating for a left and right knee disabilities and entitlement to service connection for a low back disability as secondary to service-connected bilateral knee disabilities.  If any benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite time period to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



